          Case 1:19-cv-00234-PAE Document 182 Filed 01/06/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


    OPEN SOCIETY JUSTICE INITIATIVE,

                                       Plaintiff,                       19 Civ. 234 (PAE)
                        -v-                                            19 Civ. 1329 (PAE)

    CENTRAL INTELLIGENCE AGENCY, et al.,                                     ORDER

                                       Defendants.


PAUL A. ENGELMAYER, District Judge:

        The Court has received the Government’s motion for partial reconsideration of the

Court’s December 8, 2020 Opinion. Plaintiff’s response is due January 21, 2021. And

defendants’ reply is due February 4, 2021.1

        Although defendants do not have a right to come forward with additional evidence after

the Court has issued its Opinion, the Court, in considering the motion for partial reconsideration,

will examine the two supplemental classified declarations that the defendants have submitted in

camera.

        SO ORDERED.




                                                              PaJA.�
                                                             ______________________________
                                                             PAUL A. ENGELMAYER
                                                             United States District Judge
Dated: January 6, 2021
       New York, New York



1
 In the event that the Government elects to reassess its position as to reconsideration after the
due date of plaintiffs’ response, the Court expects that the Government would use its reply brief
as the vehicle to set forth any revised views.
                                                 1
